Per Curiam. Petitioner, Reginald Johnson, by his attorney, Tell Hulett, has filed a motion for rule on the clerk. His attorney admits that he untimely filed a notice of appeal in this cause due to a mistake on his part. Under our rules the notice of appeal was of no effect. Ark. R. App. R 4.  We will treat petitioner’s motion as one for a belated appeal which we grant upon counsel’s admission of error. We direct that a copy of this per curiam will be forwarded to the Committee on Professional Conduct. Woods v. State, 316 Ark. 705, 873 S.W.2d 563 (1994).